DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 07-19-2022. As directed, claims 1-4, 6, 13-16, 30, and 33 have been amended, claims 19, 21-23, 28, and 31-32 have been cancelled, with claims 5, 7-12, 17-18, 20, 24-27, 29, having been previously cancelled, and claim 34-41 have been newly added. Thus, claims 1-4, 6, 13-16, 30, and 33-41 are currently pending.

Response to Amendment
Applicant has amended claims 2-4, 6, 13-16, 30, and 33 to address minor informalities. The previously held claim objections are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, and 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Cordo is not relied on hereinbelow, and Tass is introduced to address limitations related to hypertonia/spasticity, and the stimulation of tactile mechanoreceptors.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim terms “hypertonia” and “tactile mechanoreceptors” should be noted in the Specification, or the claim terms cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-At line 10, there is a comma after the word “passive” such that the end of the claim includes both a comma and a period. Examiner suggests deleting the comma for clarity.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Line 8 recites “the first and second sequence” which Examiner suggests amending to read “the first sequence and the second sequence” for clarity.
-Line 13 recites “the vibrotactile stimulations is” which Examiner suggests amending to read “the vibrotactile stimulations are” for clarity.
Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  
-Line 8 recites “the first and second sequence” which Examiner suggests amending to read “the first sequence and the second sequence” for clarity.
-Line 12 recites “the vibrotactile stimulations is” which Examiner suggests amending to read “the vibrotactile stimulations are” for clarity.
Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  
-Line 3 recites “stimulating via an actuator tactile mechanoreceptors” which Examiner suggests amending to include the following punctuation “stimulating, via an actuator, tactile mechanoreceptors” for clarity.
-Line 5 recites “stimulating via the actuator tactile mechanoreceptors” which Examiner suggests amending to include the following punctuation “stimulating, via the actuator, tactile mechanoreceptors” for clarity.
-Lines 3 and 5 each recite “a patient”. Examiner suggests amending line 5 to read “the patient” for clarity.
Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  
-Line 2 recites “a patient” which was previously introduced in claim 35 from which claim 39 depends. Examiner suggests amending line 2 to read “the patient” for clarity.
Appropriate correction is required.

Claim Interpretation
As an initial matter, Examiner notes that the claim term “hypertonia” is not mentioned in the instant specification. Thus, the term “hypertonia” is being interpreted as analogous to the term “spasticity” which has basis in the instant specification, and is mentioned alongside the term “tone”, which Examiner interprets to refer to muscle tone which can be present in conditions such as hypertonia and dystonia. Further, Examiner cites to “Classification and definition of disorders causing hypertonia in childhood” published by Sanger et al. to support this position. In the results section of this publication, Sanger et al. define spasticity as “hypertonia in which 1 or both of the following signs are present: 1) resistance to externally imposed movement increases with increasing speed of stretch and varies with the direction of joint movement, and/or 2) resistance to externally imposed movement rises rapidly above a threshold speed or joint angle.” Based on this definition, Examiner understands that hypertonia is a condition of spasticity. Thus, for the following rejections, mention of “spasticity” within the prior art is understood to refer to hypertonic muscle conditions. Still further, Bar-On et al. note in “Spasticity and Its Contribution to Hypertonia in Cerebral Palsy” that there is high variability in treating spasticity and: “Part of this variability may be due to the inability of clinical tests to differentiate between the neural (e.g., spasticity) and nonneural (e.g., soft tissue properties) contributions to hypertonia, leading to the terms “spasticity” and “hypertonia” often being used interchangeably.” Thus, Examiner further understands that the two terms are used interchangeably by skilled artisans. Based on these citations, Examiner is interpreting “spasticity” and “hypertonia” to be interchangeable symptoms to be treated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the se of the phrase “weakness” in parentheses renders the claim indefinite because it is unclear whether the limitation in parentheses is part of the claimed invention.  See MPEP § 2173.05(d).
Claims 36-39 are rejected by virtue of their dependency on claim 35.
Regarding claim 38, line 1 recites “a day” and line 2 recites “the day”. However, claim 35, from which claim 38 depends, introduces the limitations “a first day”, and “a second day”. It is unclear whether “a day” referred to in claim 38 refers to either “a first day”, “a second day”, or if a new claim limitation is being introduced. For purposes of examination, “a day” of claim 38 will be interpreted to refer back to either the “first day” or the “second day”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Tass (US 2013/0041296), Garudadri (US 2018/0125425), and Moaddeb (US 2021/0330547).
Regarding claim 1, Nussbaum discloses a method of tactile treatment at a treatment location (abstract, lines 1-2; paragraph 4, lines 1-6) comprising:
	activating one or more actuators (14, 16, 18, 20, 22, 24, and 26) of a treatment device (stimulation device 10 configured as a glove 12 in Fig. 1) to provide tactile stimulation to sensory receptors in the treatment location (paragraph 42, lines 1-5 disclose that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern; paragraph 6 further discloses that the stimulation affects the sensory system of the user, and paragraph 17 further discloses that the stimulation can be tactile and stimulate the sensory elements of the hand);
providing the tactile stimulation to the treatment location as part of a rehabilitation treatment for a neurological disorder (see abstract and paragraphs 4 and 41: the device is applied to a stroke-impacted limb, or can be therapeutically used with other brain injuries; see also paragraph 42, lines 1-6, and paragraph 65, lines 1-4);
wherein at least a portion of the tactile stimulation is non-focal (paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern using multiple actuators over the surface of the hand, such that treatment occurs non-focally at multiple portions of the hand verses a single location);
and wherein at least a portion of the tactile stimulation is passive (paragraph 23 describes habituation of the sensory nerves during static use of a garment, and paragraph 66 further notes that the habituation can be avoided by using different treatment protocols; thus, the habituation explained in these excerpts refers to habituation of the sensory receptors at the treatment location, and further, the device is noted for “stationary” and “static” use, thus active movement of the user is not required).
Nussbaum fails to disclose the step of sensing a level of hypertonia of a treatment location of a patient, and that the device is used to treat hypertonia, and that the stimulation is activated after sensing a level of hypertonia at the treatment location, and ended upon sensing a second level of hypertonia.
However, Tass teaches a device for providing tactile stimulation including vibration for affecting tactile receptors on the skin (see paragraph 33), and further teaches that the device can be used following a stroke, and to treat spasticity (also referred to as hypertonia), as well as additional functional disorders following brain trauma (paragraph 2, lines 1-8 and paragraph 34, lines 1-8). Tass additionally teaches that the device can be used on the hand (paragraph 43, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the device for a stroke-impacted limb disclosed by Nussbaum could also be used to treat spasticity (also known as hypertonia) as taught by Tass, because both devices are capable of providing tactile stimulation via vibration, and each device can be applied to a user’s hand.
Now modified Nussbaum fails to disclose the step of sensing a level of hypertonia of a treatment location of a patient, and that the stimulation is activated after sensing a level of hypertonia at the treatment location, and ended upon sensing a second level of hypertonia.
However, Garudadri teaches a method of assessing spasticity (also known as hypertonia) by using an inertial measurement unit in order to monitor the severity of the spasticity (see paragraphs 49-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inertial measurement unit as taught by Garudadri into the device disclosed by modified Nussbaum in order to sense the level of hypertonia present, and thus monitor the severity of spasticity (also known as hypertonia) in the user’s limb.
Further modified Nussbaum fails to disclose the step of sensing a level of hypertonia of a treatment location of a patient, and that the stimulation is activated after sensing a level of hypertonia at the treatment location, and ended upon sensing a second level of hypertonia.
However, Moaddeb teaches a tactile stimulation device (100; Fig. 8) configured to sense a level of movement of a treatment location of a patient (paragraph 40, lines 1-11 disclose that a pair of sensors 132, 134 are carried on the band of the wearable tactile device 100 to sense a disturbance of the muscle at the treatment location), and upon sensing a first level of movement, activating one or more actuators (136, 138) (paragraph 40: “One particular treatment protocol may comprise a first period of activation of the vibration elements 136, 138 which is initiated immediately after the sensing elements 132, 134 detect a tremor, or more specifically, after signals are received from one or more of the sensing elements 132, 134 that are in a range that is indicative to active tremor”), wherein the movement is related to a neurological disorder (i.e. essential tremor), and upon sensing a second level of movement, ending the tactile stimulation to the treatment location (paragraph 47: “the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor”), and additionally notes that the sensors (132, 134) are configured as motion sensors (see paragraph 40: “Physiological signals that are indicative of tremor tend to include a repetitive wave form that a motion sensor (sensing elements 132, 134) is capable of measuring”). Moaddeb further teaches that it is advantageous to use the information on movement received by the sensors (132, 134) to modify the level of tactile stimulation delivered to the particular motion associated with sensed tremor (paragraph 47, lines 17-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Nussbaum with the method taught by Moaddeb in order to deliver a tactile stimulation to the treatment location in response to a detected level of disturbance, and end the tactile stimulation when the muscle disturbance is sensed to have passed (i.e. by using the IMU disclosed by Garudadri to assess spasticity), thus providing the user with treatment personalized in accordance with their instantly experienced spasticity (also known as hypertonia).
Regarding claim 2, Nussbaum in view of Tass, Garudadri, and Moaddeb disclose the method of claim 1, as discussed above.
	Modified Nussbaum further discloses wherein the tactile stimulation is a vibrotactile stimulation (Nussbaum paragraph 6: “The tactile stimulation may be produced by a stroking movement, vibration”); 
	wherein the treatment location is a joint of the patient (Nussbaum: abstract, lines 1-2; paragraph 42, lines 1-5 discloses that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern, and Fig. 1 shows that some of the actuators are placed in proximity to the joints of each finger);
	and wherein the sequence of tactile stimulations are applied to skin of the patient in proximity to the joint (Nussbaum: abstract, lines 1-5) in order to stimulate the tactile mechanoreceptors in the skin (Tass: paragraph 36, lines 1-5 lists several varieties of mechanoreceptors stimulated by the tactile stimulus).
Regarding claim 3, Nussbaum in view of Tass, Garudadri, and Moaddeb disclose the method of claim 2, as discussed above.
	Modified Nussbaum further discloses wherein the joint is in a hand of the patient (Nussbaum: paragraph 42, lines 1-5 discloses that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern, and Fig. 1 shows that some of the actuators are placed in proximity to the joints of each finger).
Regarding claim 4, Nussbaum in view of Tass, Garudadri, and Moaddeb disclose the method of claim 2, as discussed above.
Modified Nussbaum further discloses wherein the treatment device (Nussbaum: stimulation device 10 configured as a glove 12 in Fig. 1) is a wearable device (Nussbaum: Fig. 1; paragraph 42, lines 1-5).
Regarding claim 6, Nussbaum in view of Tass, Garudadri, and Moaddeb disclose the method of claim 2, as discussed above.
	Modified Nussbaum further discloses wherein the rehabilitation treatment induces motor function improvements (Nussbaum: paragraph 3: see “functional improvements”) and the neurological disorder is resultant in part by a stroke or a nervous system injury (Nussbaum: paragraph 4 indicates that the injury can be from stroke or traumatic brain injury).
Regarding claim 33, Nussbaum in view of Tass, Garudadri, and Moaddeb disclose the method of claim 2, as discussed above.
Modified Nussbaum further discloses wherein the treatment device (Nussbaum: stimulation device 10 configured as a glove 12 in Fig. 1) comprises two or more actuators (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) (Nussbaum: paragraph 42, lines 1-5 disclose that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern; paragraph 6 further discloses that the stimulation affects the sensory system of the user, and paragraph 17 further discloses that the stimulation can be tactile and stimulate the sensory elements of the hand);
wherein the two or more actuators (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) are activated to provide a sequence of tactile stimulations to the treatment location (Nussbaum: paragraph 42, lines 1-5 disclose that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern; paragraph 6 further discloses that the stimulation affects the sensory system of the user, and paragraph 17 further discloses that the stimulation can be tactile and stimulate the sensory elements of the hand);
wherein sequentially activating the actuators (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) to provide the sequence of tactile stimulations to the disabled limb further comprises sequentially activating, with a predetermined temporal offset between the sequential activations, the actuators (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) in a sequential order (Nussbaum: abstract, lines 1-2; Fig. 1; paragraph 65, lines 1-6). 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Tass (US 2013/0041296), and Dinse “Stimulation Glove for Stroke Patients” cited on the IDS dated 07-21-2022.
Regarding claim 13, Nussbaum discloses a method of treatment comprising:
providing a first sequence of vibrotactile stimulations at a first location of a limb of a patient as a part of a treatment (paragraph 65 outlines the sequential vibration to the hand of the patient; abstract, lines 1-2 outline that the device is to treat post-stroke disability; paragraph 4, lines 1-6 further outline use of the device for traumatic and iatrogenic brain injury; paragraph 7 further outlines the sensory function improvement achieved by hand stimulation);
providing a second sequence of vibrotactile stimulations at a second location different from the first location (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated; abstract, lines 1-2 outline that the device is to treat post-stroke disability; paragraph 7 further outlines the sensory function improvement achieved by hand stimulation);
providing the first vibrotactile stimulation for a first time period (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated);
providing the second vibrotactile stimulation for a second time period (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated)
wherein at least a portion of the tactile stimulation is non-focal (paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern using multiple actuators over the entire surface of the hand, thus the treatment occurs non-focally over multiple portions of the hand as opposed to a single location);
and wherein at least a portion of the tactile stimulation is passive (paragraph 23 describes habituation of the sensory nerves during static use of a garment, and paragraph 66 further notes that the habituation can be avoided by using different treatment protocols; thus, the habituation explained in these excerpts refers to habituation of the sensory receptors at the treatment location, and further, the device is noted for “stationary” and “static” use, thus active movement of the user is not required).
Nussbaum fails to disclose that the rehabilitation is configured for mobile or at-home use applied during daily life, and that the treatment is for reduction of spasticity.
However, Tass teaches a device for providing tactile stimulation including vibration for affecting tactile receptors on the skin (see paragraph 33), and further teaches that the device can be used following a stroke, and to treat spasticity (also referred to as hypertonia) (paragraph 2, lines 1-8 and paragraph 34, lines 1-8) by stimulating the tactile mechanoreceptors in the skin (Tass: paragraph 36, lines 1-5 lists several varieties of mechanoreceptors stimulated by the tactile stimulus), and reducing spasticity by the stimulation (paragraph 62: “as the pathological neuronal activity reduces”). Tass additionally teaches that the device can be used on the hand (paragraph 43, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the device for a stroke-impacted limb disclosed by Nussbaum could also be used to treat spasticity (also known as hypertonia) as taught by Tass, because both devices are capable of providing tactile stimulation via vibration, and each device can be applied to a user’s hand.
Modified Nussbaum fails to disclose that the rehabilitation is configured for mobile or at-home use applied during daily life.
However, Dinse teaches a stimulation device for stroke patients (see title) for passive tactile stimulation of a hand (see page 3, second paragraph which describes tactually stimulating a hand by repeated touch, and see page 5, final paragraph) configured for mobile or at-home use applied during daily life (page 8, first paragraph). Dinse further indicates that this is advantageous in increasing the likelihood that the patient will continue the treatment (page 8, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Nussbaum to be capable of mobile or at-home use, as taught by Dinse, in order to increase the likelihood that the patient will continue the treatment.
Regarding claim 14, Nussbaum in view of Tass and Dinse disclose the method of claim 13, as discussed above.
Modified Nussbaum further discloses providing a wearable tactile stimulation device (Nussbaum: 10) configured to provide the sequences of vibrotactile stimulation (Nussbaum: Fig. 1; paragraph 42, lines 1-5; see also paragraph 65).
Regarding claim 15, Nussbaum in view of Tass and DInse disclose the method of claim 14, as discussed above.
Modified Nussbaum further discloses wherein the at least one of the first location and the second location is a joint of the patient (Nussbaum: paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated; Fig. 1 further illustrates the position of the actuators in a proximity of a patient’s finger joint); and 
wherein vibrotactile stimulations applied at one or both of the first location and the second location of the patient are applied to the skin of the patient in proximity to the joint (Nussbaum: abstract, lines 1-5).
Regarding claim 16, Nussbaum in view of Tass and Dinse disclose the method of claim 15, as discussed above.
Modified Nussbaum further discloses that the wearable tactile stimulation device (Nussbaum: 10) is wearable on the hand (Nussbaum: Fig. 1; paragraph 42, lines 1-5; device 10 is configured as a glove 12).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Tass (US 2013/0041296), Garudadri (US 2018/0125425), and Moaddeb (US 2021/0330547), as applied to claim 1 above, in further view of Liu (US 2013/0303951).
Regarding claim 30, Nussbaum in view of Tass, Garudadri, and Moaddeb disclose the method of claim 1, as discussed above.
	While modified Nussbaum discloses the method and device for reducing hypertonia (Tass paragraph 62: “as the pathological neuronal activity reduces”), use of the device daily over the length of treatment.
	However, Liu teaches a portable device for treating a hand using micro-motors for vibration (abstract, lines 1-8; Figs 1A-B) for stroke patients (paragraph 5, lines 1-4), and further teaches that function can be improved by daily regimens of home-based rehabilitation (see paragraph 14), thus indicating that it is known for daily regimens of therapeutic devices.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Nussbaum to use the treatment device daily in order to improve the stroke-related symptoms as taught by Liu.
Claims 34, and 40-41 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Tass (US 2013/0041296), and Dinse “Stimulation Glove for Stroke Patients” cited on the IDS dated 07-21-2022.
Regarding claim 34, Nussbaum discloses a method of treatment comprising:
providing a first sequence of vibrotactile stimulations at a first location of a limb of a patient as a part of a treatment (paragraph 65 outlines the sequential vibration to the hand of the patient; abstract, lines 1-2 outline that the device is to treat post-stroke disability; paragraph 4, lines 1-6 further outline use of the device for traumatic and iatrogenic brain injury; paragraph 7 further outlines the sensory function improvement achieved by hand stimulation);
providing a second sequence of vibrotactile stimulations at a second location different from the first location (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated; abstract, lines 1-2 outline that the device is to treat post-stroke disability; paragraph 7 further outlines the sensory function improvement achieved by hand stimulation);
providing the first vibrotactile stimulation for a first time period (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated);
providing the second vibrotactile stimulation for a second time period (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated)
and wherein at least a portion of the tactile stimulation is passive (paragraph 23 describes habituation of the sensory nerves during static use of a garment, and paragraph 66 further notes that the habituation can be avoided by using different treatment protocols; thus, the habituation explained in these excerpts refers to habituation of the sensory receptors at the treatment location, and further, the device is noted for “stationary” and “static” use, thus active movement of the user is not required).
Nussbaum fails to disclose that the rehabilitation is configured for mobile or at-home use applied during daily life, and that the treatment is for reduction of hypertonia.
However, Tass teaches a device for providing tactile stimulation including vibration for affecting tactile receptors on the skin (see paragraph 33), and further teaches that the device can be used following a stroke, and to treat spasticity (also referred to as hypertonia) (paragraph 2, lines 1-8 and paragraph 34, lines 1-8) by stimulating the tactile mechanoreceptors in the skin (Tass: paragraph 36, lines 1-5 lists several varieties of mechanoreceptors stimulated by the tactile stimulus), and reducing spasticity by the stimulation (paragraph 62: “as the pathological neuronal activity reduces”). Tass additionally teaches that the device can be used on the hand (paragraph 43, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the device for a stroke-impacted limb disclosed by Nussbaum could also be used to treat spasticity (also known as hypertonia) as taught by Tass, because both devices are capable of providing tactile stimulation via vibration, and each device can be applied to a user’s hand.
Modified Nussbaum fails to disclose that the rehabilitation is configured for mobile or at-home use applied during daily life.
However, Dinse teaches a stimulation device for stroke patients (see title) for passive tactile stimulation of a hand (see page 3, second paragraph which describes tactually stimulating a hand by repeated touch, and see page 5, final paragraph) configured for mobile or at-home use applied during daily life (page 8, first paragraph). Dinse further indicates that this is advantageous in increasing the likelihood that the patient will continue the treatment (page 8, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Nussbaum to be capable of mobile or at-home use, as taught by Dinse, in order to increase the likelihood that the patient will continue the treatment.
Regarding claim 40, Nussbaum discloses a method of treatment comprising:
providing vibrotactile stimulations at one or more locations of a limb of a patient as a part of a treatment (paragraph 65 outlines the sequential vibration to the hand of the patient; abstract, lines 1-2 outline that the device is to treat post-stroke disability; paragraph 4, lines 1-6 further outline use of the device for traumatic and iatrogenic brain injury; paragraph 7 further outlines the sensory function improvement achieved by hand stimulation);
and wherein at least a portion of the tactile stimulation is passive (paragraph 23 describes habituation of the sensory nerves during static use of a garment, and paragraph 66 further notes that the habituation can be avoided by using different treatment protocols; thus, the habituation explained in these excerpts refers to habituation of the sensory receptors at the treatment location, and further, the device is noted for “stationary” and “static” use, thus active movement of the user is not required).
Nussbaum fails to disclose that the vibrotactile stimulations stimulate tactile mechanoreceptors, rehabilitation is configured for mobile or at-home use applied during daily life, and that the treatment is for reduction of spasticity.
However, Tass teaches a device for providing tactile stimulation including vibration for affecting tactile receptors on the skin (see paragraph 33), and further teaches that the device can be used following a stroke, and to treat spasticity (also referred to as hypertonia) (paragraph 2, lines 1-8 and paragraph 34, lines 1-8) by stimulating the tactile mechanoreceptors in the skin (Tass: paragraph 36, lines 1-5 lists several varieties of mechanoreceptors stimulated by the tactile stimulus), and reducing spasticity by the stimulation (paragraph 62: “as the pathological neuronal activity reduces”). Tass additionally teaches that the device can be used on the hand (paragraph 43, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the device for a stroke-impacted limb disclosed by Nussbaum could also be used to treat spasticity (also known as hypertonia) as taught by Tass, because both devices are capable of providing tactile stimulation via vibration, and each device can be applied to a user’s hand.
Modified Nussbaum fails to disclose that the rehabilitation is configured for mobile or at-home use applied during daily life.
However, Dinse teaches a stimulation device for stroke patients (see title) for passive tactile stimulation of a hand (see page 3, second paragraph which describes tactually stimulating a hand by repeated touch, and see page 5, final paragraph) configured for mobile or at-home use applied during daily life (page 8, first paragraph). Dinse further indicates that this is advantageous in increasing the likelihood that the patient will continue the treatment (page 8, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Nussbaum to be capable of mobile or at-home use, as taught by Dinse, in order to increase the likelihood that the patient will continue the treatment.
Regarding claim 41, Nussbaum discloses a method of treatment comprising:
providing vibrotactile stimulations at one or more locations of a limb of a patient as a part of a treatment (paragraph 65 outlines the sequential vibration to the hand of the patient; abstract, lines 1-2 outline that the device is to treat post-stroke disability; paragraph 4, lines 1-6 further outline use of the device for traumatic and iatrogenic brain injury; paragraph 7 further outlines the sensory function improvement achieved by hand stimulation);
and wherein at least a portion of the tactile stimulation is passive (paragraph 23 describes habituation of the sensory nerves during static use of a garment, and paragraph 66 further notes that the habituation can be avoided by using different treatment protocols; thus, the habituation explained in these excerpts refers to habituation of the sensory receptors at the treatment location, and further, the device is noted for “stationary” and “static” use, thus active movement of the user is not required).
Nussbaum fails to disclose that the vibrotactile stimulations stimulate tactile mechanoreceptors, rehabilitation is configured for mobile or at-home use applied during daily life, and that the treatment is for reduction of hypertonia.
However, Tass teaches a device for providing tactile stimulation including vibration for affecting tactile receptors on the skin (see paragraph 33), and further teaches that the device can be used following a stroke, and to treat spasticity (also referred to as hypertonia) (paragraph 2, lines 1-8 and paragraph 34, lines 1-8) by stimulating the tactile mechanoreceptors in the skin (Tass: paragraph 36, lines 1-5 lists several varieties of mechanoreceptors stimulated by the tactile stimulus), and reducing spasticity by the stimulation (paragraph 62: “as the pathological neuronal activity reduces”). Tass additionally teaches that the device can be used on the hand (paragraph 43, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the device for a stroke-impacted limb disclosed by Nussbaum could also be used to treat spasticity (also known as hypertonia) as taught by Tass, because both devices are capable of providing tactile stimulation via vibration, and each device can be applied to a user’s hand.
Modified Nussbaum fails to disclose that the rehabilitation is configured for mobile or at-home use applied during daily life.
However, Dinse teaches a stimulation device for stroke patients (see title) for passive tactile stimulation of a hand (see page 3, second paragraph which describes tactually stimulating a hand by repeated touch, and see page 5, final paragraph) configured for mobile or at-home use applied during daily life (page 8, first paragraph). Dinse further indicates that this is advantageous in increasing the likelihood that the patient will continue the treatment (page 8, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Nussbaum to be capable of mobile or at-home use, as taught by Dinse, in order to increase the likelihood that the patient will continue the treatment.
Claims 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Tass (US 2013/0041296), and Liu (US 2013/0303951).
Regarding claim 35, Nussbaum discloses a method of treating a stroke-impacted limb comprising:
	stimulating, via an actuator (14, 16, 18, 20, 22, 24, or 26), an affected limb of a patient (paragraph 42, lines 1-5 disclose that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern; paragraph 6 further discloses that the stimulation affects the sensory system of the user, and paragraph 17 further discloses that the stimulation can be tactile and stimulate the sensory elements of the hand);
	wherein at least a portion of the stimulating is passive (paragraph 23 describes habituation of the sensory nerves during static use of a garment, and paragraph 66 further notes that the habituation can be avoided by using different treatment protocols; thus, the habituation explained in these excerpts refers to habituation of the sensory receptors at the treatment location, and further, the device is noted for “stationary” and “static” use, thus active movement of the user is not required);
	and the treatment improves symptoms (paragraph 3, lines 1-4).
	Nussbaum fails to disclose that the treatment is for chronic impaired motor control or impaired sensation, that the stimulation stimulates tactile mechanoreceptors, and that the treatment is applied on a first day, a second day, and that these days comprise a treatment period.
However, Tass teaches a device for providing tactile stimulation including vibration for affecting tactile receptors on the skin (see paragraph 33), and further teaches that the device can be used following a stroke, and to treat chronic motor impairment (paragraph 2, lines 1-8: locomotor disorders, Parkinson’s, essential tremor) by stimulating the tactile mechanoreceptors in the skin (Tass: paragraph 36, lines 1-5 lists several varieties of mechanoreceptors stimulated by the tactile stimulus), and treating motor control in the affected limb by the stimulation (paragraph 62: “as the pathological neuronal activity reduces”). Tass additionally teaches that the device can be used on the hand (paragraph 43, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the device for a stroke-impacted limb disclosed by Nussbaum could also be used to treat chronic impaired motor control by stimulating tactile mechanoreceptors as taught by Tass, because both devices are capable of providing tactile stimulation via vibration, and each device can be applied to a user’s hand.
	Modified Nussbaum fails to disclose that the treatment is applied on a first day, a second day, and that these days comprise a treatment period.
However, Liu teaches a portable device for treating a hand using micro-motors for vibration (abstract, lines 1-8; Figs 1A-B) for stroke patients (paragraph 5, lines 1-4), and further teaches that function can be improved by daily regimens of home-based rehabilitation (see paragraph 14), thus indicating that it is known for daily regimens of therapeutic devices.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Nussbaum to use the treatment device daily in order to improve the stroke-related symptoms as taught by Liu, such a modification resulting in use of the device on a first day and on a second day comprising the treatment period.
Regarding claim 36, Nussbaum in view of Tass and Liu disclose the method of claim 35, as discussed above.
	Modified Nussbaum further discloses wherein a wearable device (Nussbaum: stimulation device 10 configured as a glove 12 in Fig. 1) provides the stimulation (Nussbaum: Fig. 1; paragraph 42, lines 1-5).
Regarding claim 37, Nussbaum in view of Tass and Liu disclose the method of claim 35, as discussed above.
	Modified Nussbaum further discloses wherein at least a portion of the stimulating is non-focal (Nussbaum: paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern using multiple actuators over the surface of the hand, such that treatment occurs non-focally at multiple portions of the hand verses a single location).
Regarding claim 39, Nussbaum in view of Tass and Liu disclose the method of claim 35, as discussed above.
	Modified Nussbaum further discloses stimulating the tactile mechanoreceptors of the affected limb of the patient (see Tass at paragraph 33) during one or more additional days (see Liu at paragraph 14, which suggests daily therapy);
	wherein the treatment period includes the first, the second, and the one or more additional days (see Liu at paragraph 14, which suggests daily therapy).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Tass (US 2013/0041296), and Liu (US 2013/0303951), as applied to claim 35 above, in further view of Moaddeb (US 2021/0330547).
Regarding claim 38, Nussbaum in view of Tass and Liu disclose the method of claim 35, as discussed above.
Modified Nussbaum fails to disclose wherein stimulating during a day comprises two or more discrete periods of time during which the tactile mechanoreceptors are stimulated during the day.
However, Moaddeb teaches a wearable tremor control system (300) (paragraph 62, lines 1-2) capable of applying stimulation to treat the affected limb at two or more discrete periods of time throughout the day (paragraph 62, lines 3-6: morning, midday, and evening applications), for the purpose of following a particular protocol.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating chronic motor control impairment disclosed by modified Nussbaum to provide the treatment at two or more discrete periods of time in a day, as taught by Moaddeb, in order to follow a prescribed protocol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785